Citation Nr: 0334660	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from June 1946 
until June 1966.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for both 
heart disease and hypertension.

The appellant did not request hearing in this case.


FINDINGS OF FACT

1.  Heart disease was not manifested within one-year after 
separation from active military service, nor was it incurred 
or aggravated by any incident of active military service.

2.  Hypertension was not manifested within one-year after 
separation from active military service, nor was it incurred 
or aggravated by any incident of active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for both 
heart disease and hypertension are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the June 2001 rating 
decision on appeal, as well as the statement of the case 
(SOC), supplemental statement of the case (SSOC), and 
multiple supplemental correspondence, together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claims.  For example, in June 
2001, the RO sent a letter to the appellant explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also 
informed him of the legal elements of a service connection 
claim.  Therefore, the Board finds that the Department's duty 
to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board concludes that the VCAA notification letter sent to 
the appellant in June 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, even though the letter did 
request a response within 60 days, it also expressly notified 
the appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (West 2002).  Therefore, the claimant 
was notified properly of his statutory rights.

Moreover, the claimant has had a full year to submit evidence 
after the VCAA notification; in fact, he has had more than 
two years.  The Federal Circuit's concern in PVA that a 
claimant would be unaware of the time she had left to submit 
evidence is inapplicable in the specific circumstances of 
this case.  The October 2002 statement of the case (SOC) and 
the November 2002 SOC and supplemental statement of the case 
(SSOC) informed the appellant that he still had time to 
submit evidence.  When his case was certified to the Board in 
February 2003, he was again told that he had time to submit 
additional evidence (an additional 90 days, which has since 
passed).  Since this claimant was, as a matter of fact, 
provided at least one year to submit evidence after the VCAA 
notification, and it is clear from his statements that he has 
nothing further to submit, adjudication of the claims can 
proceed.

With respect to VA's duty to assist the appellant, the RO 
requested the personnel and service medical records of the 
appellant from the National Personnel Records Center (NPRC).  
The NPRC responded by sending all available service medical 
records to the RO.  The only records available, however, were 
a reenlistment medical record from September 1955 and 
hospital records from June 1952.  The NPRC also indicated in 
its correspondence with the RO that additional service 
medical records were transferred to Forbes Air Force Base in 
Kansas.

The RO then made several unsuccessful attempts to obtain the 
appellant's service medical records from Forbes Air Force 
Base, Kansas and Randolph Air Force Base, Texas.  However, 
the RO was informed that no service medical records were 
available from either of these sources.  Consistent with its 
duty to assist, the RO then notified the appellant in January 
2002 of its exhaustive and unsuccessful attempts to locate 
the appellant's service medical records.  This correspondence 
included a request, by the RO, for the appellant to complete 
the enclosed NA Form 13055 indicating any approximate dates 
of treatment, sources of treatment, and names of treating 
physicians who treated him during service.  The appellant 
failed to respond to this request.

The Board concludes that the RO made reasonable efforts to 
obtain the appellant's personnel and service medical records 
from the NPRC and all other identified sources.  38 C.F.R. 
§3.159(e) (2003).  Thus, in an effort to avoid the futile use 
of limited government resources, the RO informed the 
appellant in writing that the documents could not be obtained 
and asked him to provide the information needed to 
reconstruct his records.  This is clearly his responsibility, 
since only he possesses the knowledge of when and where he 
was treated during service.  The appellant disregarded the 
RO's January 2002 request for assistance.  In addition, the 
Board notes that a June 2001 report of contact indicates that 
the appellant expressly stated that he had no additional 
evidence to submit in support of his claim.  Therefore, the 
Board finds that the duty to assist has been satisfied with 
respect to obtaining service medical records.  As for other 
evidence, all VA and private medical records specifically 
identified by the appellant are in the claims file.  There is 
no indication that relevant evidence exists that has not been 
obtained.

The final consideration with respect to the VCAA, is the VA's 
duty to provide an examination to the appellant.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant was not provided VA examination in connection 
with these service connection claims.  However, examination 
is not needed because there is no competent evidence that the 
claimed conditions may be associated with his military 
service.  As discussed in more detail below, there is no 
medical evidence indicating that the current heart disease or 
hypertension may be associated with the appellant's military 
service, and he has never stated a medical professional told 
him such a relationship possibly existed.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.




II.  Service Connection

Hypertension and heart disease are both presumptive 
conditions, and the Board shall initially consider the 
appellant's claim pursuant to presumptive service connection.  
38 C.F.R. § 3.309(a) (2003).  Service connection may be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1110, 1112, 1131 and 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309 (2003).  Moreover, the law 
requires that these diseases must manifest themselves to a 
certain degree within one-year after discharge from active 
service.  38 U.S.C.A. § 1112 (West 2002).

The record indicates that the appellant was diagnosed with 
both hypertension and heart disease approximately 20 years 
after separation from active service.  The Board additionally 
notes that the appellant claims he was first diagnosed with 
hypertension in 1952 and a heart condition in 1966.  However, 
as previously discussed, there are no service medical records 
to verify the accuracy of these statements.  The appellant, 
as a layperson without medical training, is simply not 
qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Board also notes 
that the lay statement of the appellant's brother is 
similarly not probative of the nature and etiology of the 
appellant's disorders, as there is no evidence within the 
claims folder indicating that the appellant's brother is 
qualified to render such medical opinions.

Furthermore, although there are limited service medical 
records within the claims folder, the existing records 
directly contradict the appellant's statements as to the date 
of onset of his conditions.  For example, the appellant's 
reenlistment exam from September 1955 indicates the 
appellant's heart was "normal" and his blood pressure was 
"124/70".  Therefore, the service medical records showed no 
elevated blood pressure readings and no diagnosis of 
hypertension (VA regulations, at 38 C.F.R. § 4.104, 
Diagnostic Code 7101, NOTE 1, define hypertension as a 
pattern of sustained elevated blood pressure readings, shown 
on different days, of diastolic pressure of predominately 90 
or more, and isolated systolic hypertension means that the 
systolic pressure is predominantly 160 or more with a 
diastolic pressure of less than 90).  The Board concludes 
that the evidence is not in equipoise and the preponderance 
of the evidence suggests an initial onset of hypertension and 
heart disease approximately 20 years after discharge from 
active duty.  As such, the benefit of the doubt rule is 
inapplicable, and the appellant has not satisfied the 
requirements of presumptive service connection for either of 
his conditions.  38 C.F.R. §§ 3.102, 3.307, 3.309 (2003).

Although the appellant has not satisfied the requirements of 
presumptive service connection, VA must also ascertain 
whether there is any basis to indicate that the disorders 
were incurred by any incident of military service.  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

The Board has reviewed all the evidence in the appellant's 
claims folder.  The medical evidence of record in this case 
includes:  the appellant's contentions; limited service 
medical records; private medical records from Pravin Sampat, 
M.D., and Yong Kim, M.D.; and VA medical records.

With respect to Hickson element (1), current disability, the 
record contains competent and credible medical evidence as to 
the appellant's diagnosis with both hypertension and heart 
disease.  Therefore, the Board concludes that the appellant 
has a current disability.

The next consideration is the applicability of Hickson 
element (2), in-service incurrence.  As discussed above, 
incurrence in service is not factually shown by the available 
service medical records and is, in fact, contradicted by 
those records.  To reiterate, the statements from the 
appellant and his brother, standing alone, are not competent 
evidence that the medical disorders of hypertension and heart 
disease actually existed during service.

Despite the appellant's failure to satisfy the previous 
element, the Board shall nevertheless discuss the final 
consideration in a service connection claim, medical nexus.  
There is no mention in any of the medical records of a causal 
linkage between the appellant's current disabilities and his 
military service.  In fact, the medical records fail to even 
mention the onset or etiology for either of his conditions.  
Furthermore, the appellant explicitly stated in his claim 
form, VA Form 21-526, that he didn't seek treatment for his 
conditions until 1992.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Again, the statements from the appellant had his 
brother that the current conditions are related to military 
service have no probative value.  Therefore, the Board 
concludes that the evidence is not in equipoise, and as such 
the preponderance of the evidence indicates that the 
appellant's conditions began approximately 20 years after his 
discharge from active service.  In the absence of competent 
medical evidence which establishes a nexus between the 
appellant's military service and his hypertension and heart 
disease, Hickson element (3) is not satisfied.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the evidence indicates that the 
appellant's hypertension and heart disease were not incurred 
as a result of his military service.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for both heart disease and 
hypertension is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



